David Miles on a plea of guilty was convicted of the offense of murder in the second degree by the Circuit Court of Geneva County, Sollie, J., and he appealed. The appeal was submitted on appellant’s brief.
The following order was entered by the Court of Criminal Appeals:
“May 29, 1973. It is Ordered that the judgment of the Circuit Court be reversed and remanded on authority of Boykin v. Ala., 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274. (No Opinion) Harris, J., all the judges concur.”
Reversed and Remanded.